DETAILED ACTION
The action is responsive to the Applicant remarks filed on February 28, 2022.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,750,084 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Rejection Under 35 USC 103
	The Applicant contends that the Adams does not disclose or suggest either displaying the message in subsets or segmenting the complete message for display in subsets. 
	The Examiner notes that the claims at issue do not require “segmenting the complete message” for display in subsets. As set forth in e.g. claim 1, the claim recites “incrementally display a plurality of subsets of the notification”. Thus, there is no requirement of segmenting the complete message as argued by the Applicant. 

	Thus, Adams discloses displaying the message in subsets since Adams discloses that the user can view the message segments.  
	The Applicant states that “the “AUTO MORE” feature in Adams does not involve displaying a message (or message segments) “until an earlier of all subsets of the notification are displayed and the notification is cancelled.” The Applicant notes that the element “until an earlier of all subsets of the notification are displayed and the notification is cancelled” is not satisfied by delivery (or display) of all message segments alone or by notification cancellation alone. Rather, that element requires a relative timing between the two specified conditions and therefore requires a teaching of both conditions and the recited relative timing in order to be satisfied.” 
	The Examiner notes that Adams was relied upon for teaching the incrementation of the notification. The teachings directed to the notification being cancelled was set forth by Park.  With respect to the relative timing between the two specification conditions, the Examiner notes that Park teaches of stopping the notification and thus, the combination results in displaying the subsets until an earlier of all subsets of the notification are displayed and the notification is canceled since if the user checks the primary device (as set forth in Park), the notification will be canceled (even if the notification is still being incremented).  
	The Applicant further argues that none of the cited references discloses or suggests stopping an in-progress display of incremental subsets of a notification at one device based on a determination that a corresponding notification was viewed at another device. 
	The Examiner notes that none of the pending claims recites “stopping an in-progress display of incremental subsets of a notification…based on a determination that a corresponding notification was viewed at another device”. 

	Regarding claim 57, the Examiner notes that in the previous non-final office action, the Examiner objected to claim 57. As set forth in the previous claim set, claim 57 was dependent upon claim 56 which was also dependent upon claim 55. A review of claim 57 shows that the scope of the claim has changed with respect to the entity that is performing the incrementation as well as no longer reciting both a first and a second notification.  Therefore, in view of the amendment which changed the claim scope, further consideration and search was performed. A new ground of rejection is set forth below to address the claim as amended. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-9, 18- 21, 24-28, 30-32, 34,55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Pub. 2014/0334271 in view of Sandru US Patent Pub. 2011/0214088.
Regarding claim 1:
A method for desynchronizing notifications across multiple electronic devices, the method comprising: 
	Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device (see the abstract). In addition, Park discloses of a method of stopping the transmission of a notification based upon detecting an input signal which may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture inputs signal, etc. See paragraph [0084].	
	As shown in figure 2 and paragraph [0040], Park discloses a plurality of electronic devices including a smart watch, smart phone, IPTV and a notebook computer. 
receiving, by a primary electronic device, a notification; 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an event coming in at least one of the smart watch and the external digital device. See paragraphs [0059-0063] and Figure 4
displaying the notification; 

transmitting, by the primary electronic device, the notification to a companion electronic device to incrementally display a plurality of subsets  of the notification until an earlier of all subsets of the notification are displayed and the notification being cancelled; 
In paragraph [0062], a notification is transmitted to the external digital device (“the smart watch 100 may provide notifications 20 and 30 using both the smart watch 100 and the external digital device 200. Thus, the notification information the user 10 of occurrence of an event is provided through not only the smart watch 100 but also the external digital device 200 to a user 10.”).  See also Figures 4, 5 and paragraph [0068]. 
In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected. Thus, Park discloses that a notification can be displayed until the notification is canceled. 
The Examiner determines that Park, although transmitting a notification to a companion device so that the companion device can display the notification, does not specifically disclose that the notification is incrementally displayed as a plurality of subsets. As explained in paragraph [0044], the notification can be in the form of a text message notification. See also paragraphs [0054-0055] 
Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are received or until it is canceled. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  As also set forth above Park discloses of stopping the notifications at the external device and thus based on the combination would stop an incremented notification. As also set forth above Park discloses of stopping the notifications at the external device and thus based on the combination of Park and Sandru, this would stop an incremented notification.
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
determining  that the notification has been viewed by a user at the primary electronic device while one of the subsets of the notification is displayed; and
See paragraph [0084] of Park which discloses: “Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.”
after determining that the user has viewed the notification at the primary electronic device, transmitting, by the primary electronic device, a command to the companion electronic device to stop the displaying of the notification.
See paragraph [0084] which discloses:
the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 

Regarding claim 4:
The method of claim 1, wherein after the companion electronic device receives the command, the companion electronic device removes display of the notification. 
See paragraph [0084] which discloses: 
Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.
As set forth in paragraph [0084] the smart watch can stop the providing the notification to the smart watch or to the external device(s) and thus removes display of the notification.  

Regarding claim 5:
The method of claim 1, further comprising: determining whether the primary electronic device is being moved. 
a motion sensor, a gyro sensor, an acceleration sensor, an infrared sensor, an inclination sensor, a brightness sensor, an altitude sensor, an olfactory sensor, a temperature sensor, a depth sensor, a pressure sensor, a bending sensor, an audio sensor, a video sensor, a Global Positioning System (GPS) sensor, a grip sensor, a touch sensor, etc. 

Regarding claim 6:
The method of claim 1, further comprising: determining whether the notification has been dismissed on the primary electronic device. 
	See paragraph [0084] which discloses the smart watch may determine that the notification has been addressed by way of an input signal which will subsequently cause the smart watch to dismiss the notification. 

Regarding claim 7:
The method of claim 1, further comprising: determining whether the user is using the primary electronic device. 
See paragraph [0084] which discloses various methods to determine whether a user is using e.g. the smart watch. . 

Regarding claim 8:
The method of claim 1, further comprising: determining whether the primary electronic device is in an active state. 
See paragraphs [0031 and 0084] which describes various active states. 

Regarding claim 9:
The method of claim 1, further comprising: determining whether the user is viewing a screen of the primary electronic device. 
See paragraph [0084] which discloses the user is viewing the screen by determine the user’s eye gaze. 

Regarding claims 18:
The method of claim 1, wherein the notification being cancelled corresponds to the companion electronic device receiving an interrupt from one or more of the primary electronic device and another companion electronic device. 
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 


Regarding claim 19:
	The method of claim 1, wherein the notification being canceled corresponds to the companion electronic device receiving a user input requesting cancellation of the notification. 


Regarding claim 20:
A non-transitory computer-readable storage medium storing instructions that, when executed, cause at least one processor of a primary electronic device to:
See paragraph [0012]. See also paragraph [0036] which discloses the storage of programs for processing and controlling the processor. 
receiving a notification; 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an event coming in at least one of the smart watch and the external digital device. See paragraphs [0059-0063] and Figure 4
instruct display of the notification
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. See also Figure 4 and paragraph [0061]
transmit, by the primary electronic device, the notification to a companion electronic device for incremental display of a plurality of subsets until an earlier of all subsets of the notification are displayed and the notification is cancelled; 
In paragraph [0062], a notification is transmitted to the external digital device (“the smart watch 100 may provide notifications 20 and 30 using both the smart watch 100 and the external digital device 200. Thus, the notification information the user 10 of occurrence of an event is provided through not only the smart watch 100 but also the external digital device 200 to a user 10.”).  See also Figures 4, 5 and paragraph [0068]. 

The Examiner determines that Park, although transmitting a notification to a companion device so that the companion device can display the notification, does not specifically disclose that the notification is incrementally displayed as a plurality of subsets. As explained in paragraph [0044], the notification can be in the form of a text message notification. See also paragraphs [0054-0055] 
Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are received or until it is canceled. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  As also set forth above Park discloses of stopping the notifications at the external device and thus based on the combination would stop an incremented notification. As also set forth above Park discloses of stopping the 
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
determine whether the notification has been viewed by a user; and
See paragraph [0084] which discloses: “Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.”
transmit, after determining that the user has viewed the notification, a command to the companion electronic device to stop the displaying the notification. 
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 

Regarding claim 21:
A primary electronic device for desynchronizing notifications across multiple electronic devices, the primary electronic device comprising: 
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device (see the abstract). In addition, Park discloses of a method of stopping the transmission of a notification based upon detecting an input signal which may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture inputs signal, etc. See paragraph [0084]
a transceiver; and 
See Fig. 1
a processor configured to: receive a notification using the transceiver, 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an event coming in at least one of the smart watch and the external digital device. 
display the notification, 
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. See also Figure 4 and paragraph [0061]
transmit the notification to a companion electronic device for incremental display of the plurality of subset the notification until an earlier of all subsets of the notification are provided and the notification being cancelled,
In paragraph [0062], a notification is transmitted to the external digital device (“the smart watch 100 may provide notifications 20 and 30 using both the smart watch 100 and the external digital device 200. Thus, the notification information the user 10 of occurrence of an event is provided through not only 
In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected. Thus, Park discloses that a notification can be displayed until the notification is canceled. 
The Examiner determines that Park, although transmitting a notification to a companion device so that the companion device can display the notification, does not specifically disclose that the notification is incrementally displayed as a plurality of subsets. As explained in paragraph [0044], the notification can be in the form of a text message notification. See also paragraphs [0054-0055] 
Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are received or until it is canceled. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  As also set forth above 
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
determine whether the notification has been viewed by a user at the primary electronic device, and 
See paragraph [0084] of Park which discloses: “Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.”
after determining that the user has viewed the notification, transmit a command to the companion electronic device to stop the display of the notification.
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 

Regarding claim 24:
The primary electronic device of claim 21, wherein the processor is further configured to determine whether the primary electronic device is being moved. 
See paragraph [0030] which discloses the sensor unit 120 may include a plurality of sensing means. In an embodiment, the plurality of sensing means may include a gravity sensor, a geomagnetic sensor, a motion sensor, a gyro sensor, an acceleration sensor, an infrared sensor, an inclination sensor, a brightness sensor, an altitude sensor, an olfactory sensor, a temperature sensor, a depth sensor, a pressure sensor, a bending sensor, an audio sensor, a video sensor, a Global Positioning System (GPS) sensor, a grip sensor, a touch sensor, etc. 

Regarding claim 25:
The primary electronic device of claim 21, wherein the processor is further configured to determine whether the notification has been dismissed. 
	See paragraph [0084]

Regarding claim 26:
The primary electronic device of claim 21, wherein the processor is further configured to determine whether the user is using the primary electronic device. 
	See paragraph [0084]

Regarding claim 27:
The primary electronic device of claim 21, wherein the processor is further configured to determine whether the primary electronic device is in an active state. 
	See paragraph [0084]

Regarding claim 28:
The primary electronic device of claim 21, further comprising: a sensor configured to detect contextual information relating to a context of the primary electronic device, wherein the processor is further configured to determine whether the user is viewing a screen of the primary electronic device. 
	See paragraph [0084]

Regarding claim 30:
A companion electronic device for desynchronizing notifications across multiple electronic devices, the companion electronic device comprising: 
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event, based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device.
a transceiver; 
See Fig. 1 which discloses a communication unit 130 which is configured to transmit/receive data to/from external devices. See paragraph [0032]
a display; and 
See Figure 1 which discloses a display unit 110. See also paragraph [0061]
a processor configured to: receive a notification from a primary electronic device using the transceiver; display a subset of the notification  until all subsets of the notification are displayed, 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an event coming in at least one of the smart watch and the external digital device. 
In paragraph [0062], a notification is transmitted o the external digital device.  See also Figure 4. See also paragraph [0068] and Figure 5. In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected. 

Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a subset of the notification  until all subsets of the notification are displayed.
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
in response to receiving a command indicating a user has viewed the notification, stop the display of the notification. 
See paragraph [0084] which discloses:
the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 

Regarding claim 31:
The companion electronic device of claim 30, wherein, when the user views the notification on the primary electronic device, the primary electronic device is configured to transmit the command to the companion electronic device. 
See paragraph [0084] which discloses: 
Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.

Regarding claim 32:
The companion electronic device of claim 31, wherein the user views the notification on another companion device, the primary electronic device is configured to transmit the command to the companion electronic device. 
See paragraph [0084] which discloses: 

Regarding claim 34:
The companion electronic device of claim 30, wherein the processor is further configured to incrementally provide a subset of the notification. 
As set forth above, Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].


Regarding claim 55:
A second electronic device for managing notifications, the second electronic device comprising:
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device (see the abstract). In addition, Park discloses of a method of stopping the transmission of a notification based upon detecting an input signal which may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture inputs signal, etc. See paragraph [0084]
a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating incremental display of a first notification in subsets of the first information at the first electronic device until all subsets of the first information are displayed;

In addition, Park discloses in paragraph [0084] that it was known to stop providing a notification when it is determined that an input signal is detected. 
The Examiner determines that Park, although transmitting a notification to a companion device so that the companion device can display the notification, does not specifically disclose that the notification is incrementally displayed as a plurality of subsets. As explained in paragraph [0044], the notification can be in the form of a text message notification. See also paragraphs [0054-0055] 
Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are displayed.
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both 
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
a display configured to display increments of the first notification based on the first information; and 
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. 
As set forth above, it would have been obvious to a person of ordinary skill in the art to increment the notification. 
a processor configured to stop to display of the first notification in response to receiving second information indicating that a corresponding notification has been checked at the first electronic device.
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital 
Regarding claim 56:
The second electronic device of claim 55, wherein the first notification includes a plurality of subsets of the first information.
As set forth above with respect to the teachings of Sandru, it was known that a notification can comprise of a plurality of subsets which will be displayed. See paragraphs [0070, 0080, 0085, 0087] of Sandru. 

Claims 35-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Adams.
Regarding claim 35: 
A companion electronic device for desynchronizing notifications across multiple electronic devices, the companion electronic device comprising: 
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event, based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device.
a transceiver; a display; and a processor configured to:
See Fig. 1
 receive a notification from a primary electronic device using the transceiver, 
As disclosed in paragraph [0043] Park discloses a notification device that will provide a notification of an event occurring in the smart watch or the external digital deice. Park explains that the notification device may be a device that provides a notification of an event coming in at least one of the smart watch and the external digital device. 

incrementally display subsets of the notification, 
Park does not disclose incrementally displaying a subset of the notification. Nonetheless, the Examiner notes that it was known in the prior art for a device to incrementally display a subset of a notification (e.g. message). 
Adams is directed to a mobile communication device for the display of an incrementally received message (see the abstract). As explained by Adams in paragraph [0017] a first device incrementally forwards in segments to the mobile communication device a message (see also paragraph [0036]. This process can continue until all segments are transmitted and displayed as disclosed in paragraph [0039].  This process is either automatic or by user intervention. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to increment portions of the message. As explained by Adams, incrementally sending portions of the message can reduce memory usage on the mobile device (see paragraph [0042]). Adams also discloses that it desirable to receive message without excessive delay in new information being display on the screens. This desire comes from the problem of including more information that what will be typically needed for the mobile device.  Thus, by only sending portions of the relevant portions, the user can quickly determine if they desire to obtain further portions (up to all) or whether the sending device should cease transmitting further portions. 
and in response to receiving a command indicating a user has viewed the notification, stop the display of the notification, 
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external 
wherein the processor is further configured to display each subset of the notification upon expiration of a respective preset time threshold.  
With respect to paragraph [0036] of Adams, Adams discloses that each subset of the notification is displayed. See also paragraph [0047] which discloses the user see a portion of the message. With respect to the preset time period, the Examiner notes that a More All command is invoked by the communication device.  Thus, the examiner determines that Adams discloses the claimed time threshold since the mobile communication device waits until the More All command is invoked before displaying the next portion of the message or remainder of the message. 
The Examiner notes that it would have been obvious to one of ordinary skill in the art to wait for a predetermined amount of time since the user/mobile device can determine whether subsequent portions of the message should be displayed. See paragraph [0047].

Regarding claim 36:
The companion electronic device of claim 35, wherein the processor is further configured to: receive an input for interrupting the respective preset time threshold, and in response to receiving the input for interrupting the respective preset time threshold, display a next subset of the notification.  
As set forth above, paragraph [0047] the Examiner notes that a More All command is invoked by the communication device. In addition, the user can interrupt the time period by manually submitting the More All command. Thereafter the next subset is provided.  

Regarding claim 37:
The companion electronic device of claim 36, wherein the processor is further configured to, in response to interrupting the respective preset time threshold, continue to incrementally display a subset of the notification by displaying each subset of the notification upon expiration of a respective preset time threshold.  
As set forth above, paragraph [0047] the Examiner notes that a More All command is invoked by the communication device. In addition, the user can interrupt the time period by manually submitting the More All command.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to interrupt a respective preset time threshold as disclosed by Adams in situations where the user wants to immediately receive the next part or the message. 

Regarding claim 38:
The companion electronic device of claim 35, wherein the processor is further configured to: receive an input for interrupting the respective preset time threshold, and interrupt the respective preset time threshold and provide a remainder of the notification.
As set forth above, paragraph [0047] the Examiner notes that a More All command is invoked by the communication device. In addition, the user can interrupt the time period by manually submitting the More All command.

Regarding claim 39:
The companion electronic device of claim 35, wherein the processor is further configured to: receive an input for canceling the notification, and in response to receiving the input for canceling the notification, control the transceiver to discontinue displaying the notification.
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc.


Regarding claim 40:
The companion electronic device of claim 30, wherein the processor is further configured to incrementally display the subsets of the notification until all subsets of the notification are displayed. 
Nonetheless, the Examiner notes that it was known in the prior art for a device to incrementally transmit a subset of a notification (e.g. message) to a second external device and where the second device displays a subset of the notification until either all subsets are received. 
Adams is directed to a mobile communication device for the display of an incrementally received message (see the abstract). As explained by Adams in paragraph [0017] a first device incrementally forwards in segments to the mobile communication device a message (see also paragraph [0036]. This process can continue until all segments are transmitted and displayed as disclosed in paragraph [0039].  This process is either automatic or by user intervention. 
. 

Claims 11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sandru and further in view of Faaborg U.S. Patent 9,037,455.
Regarding claim 11:
The method of claim 1, further comprising: delaying, by the companion electronic device, the displaying of the subset of the notification from a time at which the companion electronic device receives the subset of the notification. 
Regarding claim 33:
The companion electronic device of claim 30, wherein the processor is further configured to delay the display of the notification from a time at which the companion electronic device receives the notification. 
	Park discloses displaying the notification in the companion device as shown in figures 4-6 and related text.  Although the notification to an external device can be delayed when a first device receives the event notification, the teachings of Park do not specifically disclose delaying by the companion device the notification “from a time at which the companion electronic device receives the notification”. 
	Nonetheless, Faaborg discloses of delaying output of a notification. See col. 2, lines 54-64. As set forth in col. 2, lines 36-54, Faaborg discloses a notification may be output as a visual, auditory or tactile 
	As discussed in col. 15, lines 45 – col. 16, line 13, by delaying the notification by the device, distractions caused by notification can be minimized (e.g. by not interrupting a current user task). This also increases the likelihood that the user will actually receive the notification 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to delay the display of the notification from a time at which the companion electronic device receives the notification so that the user has the option to not be disturbed or distracted when they are currently involved in a task or conversation. 

Claims 10, 12-16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nagata US Patent Pub. 2011/0098086 and further in view of Sandru.
Regarding claim 10:
A method for desynchronizing notifications across multiple electronic devices, the method comprising: 
Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event, based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device. In addition, Park discloses of a method of stopping the transmission of a notification based upon detecting an input signal which may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture inputs signal, etc. See paragraph [0084]
	As shown in figure 2, Park discloses a plurality of electronic devices including a smart watch, smart phone, IPTV and a notebook computer. 
receiving, by a primary electronic device, a notification; 

displaying the notification;
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. See also Figure 4 and paragraph [0061]
determining, by the primary electronic device, that the primary electronic device is not in use contemporaneously with reception of the notification, 
See paragraph [0084] which discloses various methods to determine whether a user is using the smart watch. 
in response to determining that the primary electronic device is not in use contemporaneously with reception of the notification, transmitting, by the primary electronic device, the notification to a companion electronic device for display, based on a timer iteratively started at the companion electronic device, of a subset of the notification upon each expiration of the timer; 
In paragraph [0059], Park defines Tr as the time in which an input signal for the smart watch “is not detected for a preset time during which a notification is provided. As set forth in paragraph [0061] the smart watch provides the notification during preset time Tr. Park then states that if the watch determines a lack of input during this time at time t2, the smart watch may “determine the notification device in response to absence of the input signal” (see paragraph [0062]).
Thus, although Park starts a timer, Park does not delay sending a notification after expiration of a timer after determining that the electronic device is not in use. 
The Examiner determines that it would have been obvious to add a second timer in Park after determining that the primary device is not in use (which already uses a timer to determine if it’s not in use 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to start a timer and wait until the timer expires before sending the notification to the external device.  As set forth above, Nagata discloses that by waiting, the mobile device can give enough time for the external device to connect or wake up. This will ensure that the external device receives the notification. 
In addition, the Examiner notes that Park in view of Nagata does not disclose displaying a subset of the notification. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets (“display, based on a timer iteratively started at the companion electronic device, of a subset of the notification upon each expiration of the timer”).
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message for display. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both 
This desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, incrementing the message at the notification device the user can readily read the entirety of the message. 
determining whether the notification has been viewed by a user at the primary electronic device; and after determining that the user has viewed the notification at the primary electronic device, transmitting, by the primary electronic device, a command to the companion electronic device to stop the displaying of the notification.
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 
Regarding claim 12:
The method of claim 10, further comprising: incrementally displaying, by the companion electronic device, all subsets of the notification. 
As set forth above, the Examiner determined that it was known in the prior art for a device to incrementally display a subset of a notification (e.g. message). 

Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 13, 
The method of claim 1, further comprising: iteratively starting a timer and displaying one subset of the notification upon expiration of the timer. 
As set forth above, Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 14:
The method of claim [13] 10, further comprising: receiving an input for interrupting the iterative starting of the timer, in response to receiving the input for interrupting the iterative staring of the timer, interrupting the timer and providing a next subset of the notification.  
Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 15:
The method of claim 14, [wherein] further comprising: in response to interrupting the timer and providing the next subset of the notification, continuing to iteratively start the timer and display the subset of the notification upon expiration of the timer.  
Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 16:
The method of claim [13] 10, further comprising: receiving an input for interrupting the iterative starting of the timer; and in response to receiving the input for interrupting the iterative starting of the timer, interrupting the timer and providing a remainder of the notification.
Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].

Regarding claim 29:
A primary electronic device for desynchronizing notification across multiple electronic devices, the primary electronic device comprising:
	Park is directed to a smart watch and a method which determines a notification device that provides a notification of an event, based on wearing/non-wearing of a smart watch and on a distance between the smart watch and an external digital device.
a transceiver; and 
See fig. 1
a processor configured to: receive a notification using the transceiver, display the notification,
In paragraph [0044], Park discloses the notification may occur in the form of a text message notification. See also paragraph [0029] which discloses displaying in the smart watch and the external digital device a character or image notification. 
 	determine whether the primary electronic device is in use contemporaneously with reception of the notification, 
See paragraph [0084] which discloses various methods to determine whether a user is using the smart watch. 
if the processor determines that the primary electronic device is not in use contemporaneously with reception of the notification, transmit the notification to a companion electronic device for display, based on a timer iteratively-started at the companion electronic device, of a subset of the notification upon each expiration of the timer,  
In paragraph [0059], Park defines Tr as the time in which an input signal for the smart watch “is not detected for a preset time during which a notification is provided. As set forth in paragraph [0061] the smart watch provides the notification during preset time Tr. Park then states that if the watch determines a lack of input during this time at time t2, the smart watch may “determine the notification device in response to absence of the input signal” (see paragraph [0062]).
Thus, although Park starts a timer, Park does not delay sending a notification after expiration of a timer after determining that the electronic device is not in use. 
The Examiner determines that it would have been obvious to add a second timer in Park after determining that the primary device is not in use (which already uses a timer to determine if it’s not in use as disclosed by Park). As disclosed by Nagata, in paragraph [0011] it was known that when alert information is to be sent to the external device, it was known to wait for a period of time.  This time period is needed to ensure that there is communication between the mobile device and the external device. 

In addition, the Examiner notes that Park in view of Nagata does not disclose displaying a subset of the notification. 
Nonetheless, Sandru is directed to a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087].
The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a subset of the notification upon the expiration of a timer.  
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to display a subset of the notification upon each expiration of the timer. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Park, the devices include both smart watches and mobile devices.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device suffer from limited viewing space.  

if the processor determines that the primary electronic device is in use contemporaneously with reception of the notification, omit transmission of the notification to the companion electronic device, and
		See paragraph [0084]
		after determining that a user has viewed the notification, transmit a command to the companion electronic device to stop the display of the notification. 
See paragraph [0084] which discloses:
Here, the notification device may correspond to at least one of the smart watch and the external digital device as described with reference to FIG. 1. The event occurring in at least one of the smart watch and the external digital device relates to a state change occurred from the smart watch or the external digital device and may include an incoming telephone call, text message reception, scheduled alarm, etc. Upon detecting an input signal for the notification device while providing the notification, the smart watch may stop providing the notification. In this case, the input signal may include a touch input signal, an eye gaze input signal, a voice input signal, a gesture input signal, etc. (emphasis added)

As explained by Park, if a user has viewed the notification the primary electronic device (which in one example can be the smart watch) will stop providing the notification to the external digital device. As set forth in paragraphs [0062 and 0084], the event can occur in either the smart watch or the external device. In paragraph [0062] it is the smart watch that provides the notification to the external digital device. In paragraph [0084] the smart watch stops providing the notification upon the reception of an input signal which includes a signal which indicates that a user viewed the notification. 
Claims 41-50, 52-54, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US Patent Pub. 2014/0173026 in view of Sandru. 
Regarding claim 41:
A method for managing notifications for a first electronic device, the method comprising:

receiving, by a first electronic device, data;
As set forth in paragraph [0065], Buck discloses receiving data related to a variety of events such as incoming or missed phone calls, new voicemail message, new emails or news items, or new text messages. With reference to Figure 6 a first electronic device (e.g. client device 100) is shown. See also paragraph [0049]
generating, by the first electronic device, a first notification based on the received data;
As explained in paragraph [0033] each device can generate native notifications which will allow local display of notifications.  See also paragraph [0040] which discloses that in response to receiving e.g. emails, text message, phone calls, missed phone calls, appointments, etc., the device will generate a  native notification and will display the notification.  See also Figure 3. 
displaying the first notification, by the first electronic device;
As set forth immediately above, in paragraph [0040], Buck discloses displaying the first notification by the first electronic device. See also paragraph [0043]
transmitting, by the first electronic device, first information related to the received data to a second electronic device for incremental display of subsets of a second notification until all subsets of the second notification are displayed; and  
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose whether the notification is incrementally displayed until all subsets are displayed. 

Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087]. The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are displayed. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Buck in paragraph [0017], a wide variety of devices can be used including smartphones, computers and tablets.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device may suffer from limited viewing space.  
The desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, one of ordinary skill in the art would have found it predictable to increment the message at the notification device so the user can readily read the entirety of the message when using a device with a limited screen size. 
based on determining that the first notification has been checked, transmitting, by the first electronic device, second information related to the first notification to the second electronic device; 
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has 
wherein the first information is to be used for display of a second notification at the second electronic device and the second information is to be used for stopping display of the second notification.
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  Thus, the first information is for display of a second notification at the second electronic device (receiving device).
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 42:
The method of claim 41, wherein receiving the data comprises receiving a message from an external device.
See paragraph [0040] and [0065] of Buck which discloses receiving various types of information  (and thus discloses receiving from an external device). 

Regarding claim 43:
The method of claim 41, further comprising determining whether the first notification has been checked at one or more of the first electronic device or the second electronic device.
	As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 44:
The method of claim 43, further comprising: detecting contextual information related to the first electronic device,  wherein determining whether the first notification has been checked comprises determining whether the first notification has been checked based on the detected contextual information.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 45:
The method of claim 43, wherein determining whether the first notification has been checked comprises determining at least one of whether the first electronic device is in use, whether the first electronic device is in an active state, whether a user is viewing a screen of the first electronic device, or whether the first electronic device is in motion.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 46:
The method of claim 43, wherein the second information comprises information indicating that the first notification has been checked.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 47:
The method of claim 41, wherein the second notification includes a plurality of subsets of information related to the first notification.
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].

Regarding claim 48:
A first electronic device for managing notifications, the first electronic device comprising:
Buck is directed to a method for providing cross device notifications.  As set forth in the abstract, in some devices, the cross notification component is configured to receive notices transmitted by other devices, and to generate and transmit responses to received notices. See also paragraph [0016]
	a transceiver configured to receive data; and 
See paragraph [0035] which discloses the device includes a RF transceiver. 
a processor configured to generate a first notification based on the received data; and a display configured to display the first notification, 

As explained in paragraph [0033] each device can generate native notifications which will allow local display of notifications.  See also paragraph [0040] which discloses that in response to receiving e.g. emails, text message, phone calls, missed phone calls, appointments, etc., the device will generate a  native notification and will display the notification.  See also Figure 3. 
wherein the transceiver is configured to transmit first information related to the received data to a second electronic device for incremental display of subsets of a second notification until all subsets of the first information are displayed, and
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose whether the notification is incrementally displayed until all subsets are displayed. 
Nonetheless, Sandru discloses a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also paragraph [0087]. The Examiner considers each viewable portion to be a subset of the entirety of the message. Thus, Sandru discloses incrementally displaying  a plurality of subsets. 

As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Buck in paragraph [0017], a wide variety of devices can be used including smartphones, computers and tablets.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device may suffer from limited viewing space.  
The desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, one of ordinary skill in the art would have found it predictable to increment the message at the notification device so the user can readily read the entirety of the message when using a device with a limited screen size. 
wherein, if the first notification has been checked, the processor is configured to control the transceiver to transmit second information related to the first notification to the second electronic device, and 
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. 
wherein the first information is to be used for display of the second notification at the second electronic device and the second information is to be used for stopping display of the second notification.
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 49:
The first electronic device of claim 48, wherein the received data comprises a message received from an external device.
See paragraph [0040] and [0065] of Buck which discloses receiving various types of information  (and thus discloses receiving from an external device). 


Regarding claim 50:
The first electronic device of claim 48, wherein the processor is further configured to determine whether the first notification has been checked at one or more of the first electronic device or the second electronic device.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  


Regarding claim 52:
The first electronic device of claim 50, wherein, to determine whether the first notification has been checked, the processor is further configured to determine at least one of whether the first electronic device is in use, whether the first electronic device is in an active state, whether a user is viewing a screen of the first electronic device, or whether the first electronic device is in motion.
As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  

Regarding claim 53:
The first electronic device of claim 50, wherein the second information comprises information indicating that the first notification has been checked.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  As further explained, this action will remove for display the notice. Thus, the second information (response that is transmitted) is to be used for stopping display of the second notification (removal of notification). 

Regarding claim 54:
The first electronic device of claim 48, wherein the second notification includes a plurality of subset of information related to the first notification.
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].


Regarding claim 57:
A second electronic device for managing notifications, the second electronic device comprising:
Buck is directed to a method for providing cross device notifications.  As set forth in the abstract, in some devices, the cross notification component is configured to receive notices transmitted by other devices, and to generate and transmit responses to received notices. See also paragraph [0016]
a transceiver configured to receive, from a first electronic device, first information related to data, which is used for generating incremental display of a first notification in subsets of the first information at the first electronic device, until all subsets of the first information are displayed;
As explained in paragraphs [0043-44] Buck discloses that the originating device transmits or broadcasts the notice to other devices across a communication link.  With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]
The Examiner notes that although Buck discloses of displaying a second notification, Buck does not disclose whether the notification is incrementally displayed until all subsets are displayed. 
Nonetheless, Sandru discloses a communication device for display messages.  As disclosed in paragraph [0040], the message includes text message, e-mail messages, etc. See also figure 5B. 
Sandru explains that depending on the size of the display, not all of the content of the message is visible in the viewing area of the display. See paragraphs [0070 and 0080]. Thus, Sandru contemplates devices with a small display and/or limited viewing areas to view the received message. Sandru, discloses that a method to provide automatic scrolling (see paragraph [0085]). Sandru discloses that the device automatically scrolls after a pause long enough for the user to read the content of the display. See also 
Therefore, it would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to both increment portions of the message until all portions are displayed. 
As explained by Sandru, incrementally displaying subsets of a message overcomes the problems of devices with limited viewing areas or small displays.  As disclosed by Buck in paragraph [0017], a wide variety of devices can be used including smartphones, computers and tablets.  Likewise, Sandru discloses the use of a mobile device (see Figure 5B) and thus discloses that these types of device may suffer from limited viewing space.  
The desire to increment the message comes from the problem of limited viewing area for the mobile device.  Thus, one of ordinary skill in the art would have found it predictable to increment the message at the notification device so the user can readily read the entirety of the message when using a device with a limited screen size. 
a display configured to display increments of the first notification based on the first
information; and
See figure 2 which discloses a display.	As set forth above, Sandru discloses that it would have been obvious to a person of ordinary skill in the art to display increments of the first notification. 
a processor configured to stop display of the first notification in response to receiving second information indicating that a corresponding notification has been checked at the first
electronic device,
See paragraph [0036] which discloses the device includes a processor. As explained in paragraph [0042], Buck discloses that a user should be able to view notification on any of the user’s devices and to respond to the notification on only one of the devices, and to have that response be effective and applied to the other devices. As explained in paragraph [0045], if a user has acknowledged that the notice was 
wherein the first notification includes a plurality of subsets of the first information, and
As explained above, Sandru discloses that it was known for a notification to be incrementally displayed and thus be comprised of a plurality of subsets of information. See paragraphs [0070, 0080, and 0085].
wherein the processor is further configured to control the display to incrementally
include additional information related to the first information in the displayed first notification.
With respect to Figure 4 (paragraph 0044]), the receiving device receives the notice and displays the notice.  See also paragraph [0077] which also discloses the transmission of sub-notifications and paragraph [0078] which discloses the transmission of a structured notice. See also paragraph [0033]

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Sandru and further in view of Park.
Regarding claim 51:
The first electronic device of claim 50, further comprising: a sensor configured to detect contextual information related to the first electronic device, wherein the processor is further configured to determine whether the first notification has been checked based on the detected contextual information.
As explained in paragraph [0045], if a user has acknowledged that the notice was received, this response is transmitted to the receiving device (second electronic device) by the cross-notification component.  
The Examiner notes that Buck does not specifically discloses a sensor configured to detect contextual information related to the first electronic device. 
Park discloses in paragraph [0030] which discloses the sensor unit 120 may include a plurality of sensing means. In an embodiment, the plurality of sensing means may include a gravity sensor, a a motion sensor, a gyro sensor, an acceleration sensor, an infrared sensor, an inclination sensor, a brightness sensor, an altitude sensor, an olfactory sensor, a temperature sensor, a depth sensor, a pressure sensor, a bending sensor, an audio sensor, a video sensor, a Global Positioning System (GPS) sensor, a grip sensor, a touch sensor, etc. See also paragraph [45]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992